915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny R. BARLOR, Plaintiff-Appellant,v.BROWN & WILLIAMSON TOBACCO CORPORATION, B-F Spirits Limited,Defendants-Appellees.
No. 88-6130.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and POTTER, District Judge.*
PER CURIAM.


1
Plaintiff, Danny R. Barlor, appeals the order of the district court dismissing his complaint.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in dismissing the complaint.  As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning of the district court in its Memorandum Opinion of August 31, 1988.



*
 The Honorable John W. Potter, United States District Judge for the Northern District of Ohio, sitting by designation